Citation Nr: 0524942	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for a stomach 
disability. 
 
3.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active service from July 1954 until 
June 1958, and from May 1959 until October 1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from 1998 rating 
decisions of the Portland, Oregon Regional Office (RO) that 
denied service connection for stomach and back disorders, as 
well as a rating in excess of 20 percent for left shoulder 
disability.  The Board affirmed the denial of the claims in a 
decision dated in October 2000.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in June 2001, the Court vacated the Board's 
October 2000 decision and remanded the case for re-
adjudication under the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L.No.106-475 (Nov. 9, 2000).

The record was further developed at the Board in May 2002, 
April 2003 and June 2003.  The case was remanded by the Board 
in September 2003.  


FINDINGS OF FACT

1.  Low back complaints in service did not develop into a 
chronic disorder; the record reflects persisting low back 
disability only following acute back injury in 1993, and any 
current back disability is unrelated to a disease or injury 
in service.

2.  Gastrointestinal complaints in service did not develop 
into a chronic disorder, and any current stomach disability 
is unrelated to a disease or injury in service.

3.  The service-connected left shoulder disability is 
manifested by degenerative changes, tenderness, complaints of 
pain, pain on motion and slight to moderate limitation of 
motion.  The veteran does not have recurrent dislocations, 
ankylosis, malunion or nonunion, neurologic deficit, or 
significant activity restrictions, and can raise his left arm 
above shoulder level.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

3.  The criteria for a rating in excess of 20 percent for a 
left shoulder disorder have not been met. U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, and 4.71a 
Codes 5010-5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA provides four elements of notice that must be given 
to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  First, VA must give tell a claimant what evidence is 
needed to substantiate the claim.  Second and third, VA must 
tell a claimant what evidence the claimant is responsible for 
obtaining and what evidence VA will undertake to obtain.  
Fourth, VA has undertaken to tell claimants to submit 
relevant evidence or information in the claimant' s 
possession.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In the March 1999 statement of the case, and the July 2004 
supplemental statement of the case, the veteran and 
representative were notified of the law and regulations 
governing entitlement to the benefits sought, and informed of 
the ways in which the current evidence failed to substantiate 
the claims.  These discussions served to inform him of the 
evidence needed to substantiate the claims.

In letters to the veteran dated in September 2002 and January 
2004, he was informed of what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  38 U.S.C.A. § 5103(a).  The 
January 2004 letter told the veteran that if he had any 
evidence or information in his possession that pertained to 
the claims, he should send it to VA.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. at 119-20.  The Court 
went on to say that its decision was not meant to invalidate 
any existing decision made prior to such notice, and, indeed, 
that VA could satisfy VCAA notice requirements by ensuring 
that the proper notice was ultimately provided after the 
initial adverse decision on the claims.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims.  
It has scheduled him for a number of VA examinations over the 
years, most recently in May 2003, and has requested VA 
outpatient records.  Private clinical records have also been 
associated with the claims folder.  See 38 U.S.C.A. 
§ 5103A(b)-(d).  The case underwent development at the Board 
at least three times, and was remanded for additional 
development in September 2003.   The appellant has not 
indicated that there are any pertinent clinical records to be 
retrieved with respect to the claims under consideration.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claims are ready to be 
considered on the merits.

Pertinent Law and Regulations: Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including stomach ulcer, if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Factual Background

The veteran's service medical records show that in July 1955, 
he sought treatment for complaints of cramping and pain in 
the periumbilical region that had developed that morning.  It 
was noted that had nausea and vomiting after lunch.  Upon 
examination, it was recorded that there was the outside 
possibility of appendicitis, but that this was rather felt to 
be mild gastroenteritis.  Medication was prescribed.  Upon 
follow-up that same day, it was reported that the appellant 
continued to have nausea and soreness over the abdomen, but 
was still believed to have gastroenteritis.  The veteran was 
told to return the following morning if he was not completely 
asymptomatic.  No follow-up in this regard is indicated.

The service medical records contain sick call treatment 
records that show that the appellant was seen in June 1956 
for pain in the lumbar area for which aspirin was prescribed.  
He was seen two days later in July 1956 for what was 
described as a sore back aggravated by standing.  Heat 
treatment to the back was prescribed the following day.

A sick call treatment record entry dated in July 1959, noted 
chronic gastritis.  Pain in the right inguinal region with a 
negative examination was recorded in November 1960.  The 
appellant was evaluated extensively, including 
hospitalization, for left shoulder disability over the course 
of a number of months in 1962 prior to discharge from active 
duty.  No reference to stomach or back complaints, symptoms 
or findings was recorded during that time frame.

The veteran underwent a VA examination in January 1973 but 
did not refer to any problem with a stomach disorder or back 
disability.  In a letter dated in June 1988, he related that 
he had three/fourths of his stomach removed in 1966 due to an 
ulcer.  He did not refer to any back symptoms.

Claims for service connection for low back and stomach 
disorders were received in May 1998.  

The veteran was afforded a VA joint examination in July 1998 
wherein it was noted that he had chronic back pain with pain 
and some weakness in the lower extremities.  

Received in November 1998 were private clinic notes from the 
Hillsboro Chiropractic Clinic dated in April and May 1993 
indicating a two-month history of low back pain with moderate 
to marked left leg pain.  The veteran was observed to have 
left hip and calf involvement and was noted to be limping.  A 
diagnosis of left L5 disc was recorded.  The accompanying 
case history and veteran's account of injury dated in April 
1993 indicated that back symptoms had first begun two months 
before when he was working on a water line in a ditch, and 
felt a catch when he bent over.  The veteran related that the 
symptoms subsided temporarily but flared up to the point that 
he could not get out of bed, could hardly walk at times, had 
constant aching and was unable to sleep due to pain.  

A statement was received in support of the claim from a 
friend who related that he had been acquainted with the 
veteran since he got out of service in 1962, and had known 
him to have stomach problem at discharge.  The affiant stated 
that although he had not seen the veteran much since the 
appellant's move in the late 1970s, they still kept in touch 
by phone and he was aware that he had the same problem.  

In a letter dated in June 2001, the veteran stated that he 
was not provided a complete physical at service discharge in 
1962, and that only his left shoulder was examined at that 
time.  He related that if a complete physical had been 
performed, it would have shown that he had stomach and low 
back conditions.  He indicated that when he was first 
examined by VA for compensation and pension purposes, he 
informed the examiner of stomach and lower back problems and 
wanted treatment for them, but was told that he was only 
there for his shoulder to be examined.  

VA outpatient treatment records dated between 2002 and 2004 
reflect periodic treatment and follow-up for various 
complaints and disorders including chronic low back pain with 
sensory radiculopathy.  In November 2002, it was recorded 
that the veteran had a history of peptic ulcer disease and 
was status post partial gastrectomy in 1966, per his report.  
It was noted that he had had significant alcohol abuse in 
military service, including a fifth of vodka per day, but had 
quit eight years out of the military.  The appellant also 
provided a history of chronic low back pain with radiation to 
the right foot in 1955. 

The appellant was afforded a VA examination in April 2003.  
It was noted that the claims folder was reviewed.  The 
examiner provided pertinent history indicating that the only 
notation about a visit for back pain was in June 1956 when he 
was noted to have had such symptoms when standing for 
prolonged periods of time.  It was reported that he had had 
minimal treatment at that time, and that there were no 
further entries in this regard.  It was also reported that 
the veteran was in the hospital during active duty for a 
severe stomach problem.  

The examiner commented that upon VA compensation and pension 
examination in 1973, the veteran did not mention back pain, 
and no symptoms on this nature were indicated until May 1993.  
It was noted he currently had back pain with radiation into 
the right leg.  

The examiner also noted that because of an old stomach 
problem, the veteran had to get up and vomit during the 
night.  It was reported that he had been treated at the 
Rainier Medical Center by a Doctor Payne in 1962 for stomach 
complaints, and eventually had stomach surgery.  

A comprehensive physical examination was performed.  
Diagnoses following examination included chronic lumbosacral 
spine instability.  The examiner provided an opinion that it 
was less likely that the veteran's current back disability 
was due to injury or disease in service.

The veteran was examined for VA compensation and pension 
purposes in May 2003 to determine if any current 
gastrointestinal disease was related to service.  The 
examiner indicated that the claims folder was not available.  

It was reported that the veteran stated that ulcer was 
diagnosed by X-Ray in 1962 and that it had been preceded by 
epigastric pain.  He stated that he underwent partial 
gastrectomy in 1966 because of persistent pain and 
discomfort.  The veteran said that he had been unable to 
obtain those records because the hospital had since been 
destroyed.  

The appellant stated that he was involved in Korea and 
Vietnam while in the military and had been under a great deal 
of stress.  He said his ulcer developed in 1962, and felt 
that stress had a lot to do with it.  The examiner related 
that of note, the veteran was also a heavy drinker at that 
time.  The veteran related that he had not had any further 
diagnosis of ulcer since the gastrectomy, but continued to 
have emesis of partially digested gastric contents almost 
every night when sleeping.  It was reported, however, that 
the veteran was mainly concerned about his back with 
radicular symptoms.  

Following examination, the examiner provided an impression of 
history of peptic ulcer disease and partial gastrectomy.  It 
was noted that the veteran stated his ulcer disease began in 
the military secondary to stress.  The examiner added, 
however, that he was drinking heavily at that time and also 
smoking, both of which contributed to an increased risk for 
peptic ulcer disease.  It was noted that the veteran did not 
currently have any classic symptoms of peptic ulcer disease 
or heartburn, and that it was unclear what was causing emesis 
at night.

The examiner commented that the veteran had a history of 
peptic ulcer disease that certainly could have contributed to 
by stress in military as well as alcohol and tobacco intake.  
It was opined that the veteran's current emesis was the 
result of the prior partial gastrectomy, but that he did not 
have symptoms of active ulcer at that time.  In an addendum 
to the report, it was recorded that H. Pylori infection, that 
was not known in the 1960s, could contribute to peptic ulcer 
disease.  The examiner reiterated that tobacco and alcohol 
consumption were strong factors in ulcer disease, and noted 
that stress had been shown to increase the time it took for 
ulcers to heal.  

A July 2003 addendum to the May 2003 VA examination report is 
of record indicating that review of the claims folder was 
requested to clarify whether the veteran's gastrointestinal 
disease was at least as likely related to symptoms in 
service.  The examiner stated that after review of the claims 
file, there was no definitive evidence from 1955 through 1962 
that showed that the veteran had a diagnosis of peptic ulcer 
disease in service.  It was noted that the available evidence 
reviewed only showed a diagnosis of gastroenteritis in July 
1955, and that the appellant had provided a conflicting 
history relating that he was given a diagnosis of peptic 
ulcer disease in service.  The examiner stated that 
gastroenteritis was a self-limiting disease and was not 
related to peptic ulcer.  It was thus found that gastrectomy 
and peptic ulcer disease in 1966, and gastrointestinal 
symptoms in May 2003 could not be directly linked to any 
diagnosis in service. 

Legal Analysis

1.  Service connection for a low back disorder.

The Board observes that the service medical records refer to 
low back complaints over the course of three days in 1956.  
Subsequent service medical records do not document any back 
complaints during either period of active duty, although the 
veteran remained in service for approximately six more years.  
When examined for VA compensation and pension purposes in 
1973 for a disorder not pertinent to this claim, no back 
complaints were recorded.  

The clinical record is silent for any back disability until 
April 1993 when the veteran was treated privately for chronic 
low back disc disability with radicular symptomatology.  
Accompanying documentation at that time clearly indicate that 
the veteran injured his back while working in an industrial 
or personal capacity.  The Board observes that there is no 
medical evidence of continuity of low back symptomatology 
from 1956 until the veteran's injury in 1993.  In fact, it 
appears that between 1956 and the low back problems first 
documented in 1993, the veteran did not experience any 
significant low back symptomatology or seek treatment during 
that time.  This lack of treatment constitutes negative 
evidence against the grant of service connection.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

Additionally, following review of the clinical record in 
April 2003, a VA examiner referred to the paucity of back 
treatment in service, the fact that back pain was not 
documented until 1993, and opined it was less likely that the 
veteran's current back disability was due to injury or 
disease in service.  This is the only competent medical 
opinion as to whether there is a nexus between a current back 
disability and service.

While the veteran has made statements to the effect that his 
low back disorder is related to service, as a layperson, he 
does not have the requisite medical training or expertise to 
render a competent opinion as to medical diagnoses, etiology, 
or causation in this matter. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

Accordingly, the Board has no basis for finding that low back 
symptoms in service developed into a current disorder.  See 
38 C.F.R. § 3.303.  The lack of treatment for many years 
after service until an intervening back injury in 1993, and 
the negative medical opinion, weighs the evidence against the 
grant of service connection.  The claim for service 
connection for a low back disability and service connection 
must be denied.  38 U.S.C.A. § 5107(b).

2.  Service connection for stomach disorder.

The service medical records show that the veteran received 
treatment for stomach symptoms diagnosed as gastroenteritis 
in July 1955.  A brief clinic note some three years later 
indicated that he had chronic symptoms in this regard for 
which medication was prescribed.  The record does not 
demonstrate, however, that such symptoms developed into an 
ulcer, as none was diagnosed in service and no medical 
professional has found that an ulcer was in fact present.  

Again, the only competent medical opinion is that of the VA 
examiner who concluded in July 2003, that the gastroenteritis 
in service was self-limiting and not related to peptic ulcer 
disease or any other current stomach disorder.  

The record reflects that the veteran was afforded extensive 
clinical evaluation, including hospitalization in March and 
April 1962, relating to currently service-connected left 
shoulder disability, and no reference to stomach symptoms 
were recorded.  By his own history, he underwent partial 
gastrectomy in 1966 on account of peptic ulcer disease.  This 
is approximately four years after discharge from active duty.  

Moreover, the VA examiner stated in July 2003 that the self-
reported gastrectomy and peptic ulcer disease in 1966, and 
gastrointestinal symptoms in May 2003 could not be directly 
linked to any diagnosis in service.  It is the province of 
trained health care providers to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The appellant is not competent to provide a probative medical 
opinion on this matter. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In view of the negative clinical history, and the negative 
medical opinion, the Board finds that gastroenteritis in 
service did not lead to claimed stomach disability after 
discharge from active duty. The Board also finds that the 
evidence is against a finding that peptic ulcer disease and 
any residuals thereof may not be presumed to be of service 
onset because the disease was not demonstrated within one 
year of discharge from active duty.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  Accordingly the Board 
finds that service connection for a stomach disorder must be 
denied.

3.  Increased rating for a left shoulder disability.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The provisions of 38 C.F.R. § 4.59 (2004) provide that 
painful motion is an important factor of disability with any 
form of arthritis; facial expression, wincing on pressure or 
manipulation, etc., should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize painful, unstable, or malaligned joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. 4.71a, Diagnostic Code 5203 (2004), a 10 
percent disability rating is assigned for impairment of the 
clavicle or scapula manifested by malunion.  A 10 percent 
rating is also warranted where there is nonunion without 
loose movement.  Where there is nonunion with loose movement, 
a 20 percent disability evaluation is warranted.  A 20 
percent disability evaluation is also warranted for 
impairment manifested by dislocation of the clavicle or 
scapula.  Diagnostic Code 5203 also provides that impairment 
of the clavicle may be alternatively rated on impairment of 
function of the contiguous joint.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for applicable for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm at the shoulder level is assigned a 
disability rating of 20 percent.  If motion of the arm is 
limited to midway between the side and shoulder, a 30 percent 
evaluation is assigned for the major side and a 20 percent 
evaluation is assigned for the minor side.  If arm motion is 
limited to 25 degrees from the side, a rating of 40 percent 
is assigned for the major side and a 30 percent rating is 
assigned for the minor side. Id.

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides guidance for 
rating impairment of the humerus, including loss of the 
humeral head, fibrous union, non-union, recurrent dislocation 
of the scapulohumeral joint, and malunion.  When episodes of 
dislocation are infrequent, with guarding of movement only at 
shoulder level, a rating of 20 percent is assigned.  With 
frequent episodes of dislocation and guarding of all arm 
movements, a rating of 30 percent is assigned for the major 
side and a 20 percent rating is assigned on the minor side.

Factual Background

Service connection for postoperative recurrent left shoulder 
dislocation was granted by rating action dated in February 
1973.  The veteran currently receives a 20 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5202.

The veteran underwent a VA joint examination in July 1998 and 
complained of continuing left shoulder pain that had 
increased in severity within the past year.  He related that 
current treatment was limited to being careful in his 
activities, and taking some oral medication.  It was noted 
that his comfort level allowed for operating a car for two 
hours, but that he favored the left shoulder while doing 
this.  The veteran stated that both of his shoulders were 
very painful, and that pain radiated into the full length of 
both upper extremities.  He complained of numbness in the 
forearms and in the ulnar digits of the left hand.  The 
appellant said that the left hand felt weak, but denied any 
hand pain.  He related that he was bothered somewhat by left 
shoulder pain.  

Upon physical examination, it was reported that the left 
shoulder allowed for external rotation of 35/35.  Internal 
rotation was 95/70.  Forward elevation was 180/170.  
Abduction was 180/170.  It was noted that such motions were 
the same actively and passively.  The left shoulder was 
painful upon movement.  Rotator cuff function was reported to 
be "OK".  The trapezius muscle was noted to very tender.  
The scapular areas were nontender.  A scar was observed to go 
up to the shoulder joint area and it was nontender.  No 
tenderness of the scapular area, acromioclavicular joint or 
clavicle was elicited.  It was reported that there was 
tenderness at the greater tuberosity and the bicipital 
groove.  It was noted that with the arm abducted 90 degrees, 
external rotation was 85/85 and internal rotation was 60/30.  

X-rays of the both shoulders were obtained showing arthritic 
changes at the acromioclavicular joint.  There were acromial 
signs of chronic rotator cuff impingement that was worse on 
the left.  There was mild glenohumeral joint arthritis.  The 
neck of the scapula had some mild changes that were felt to 
be related to surgery in the military.  The X-ray report 
impression was degenerative joint disease, both shoulders, 
more marked on the left.

Following examination, the examiner stated that the left 
shoulder was status post reconstructive surgery in the 
military, but that it had been stable since that time.  It 
was found that current pain in the shoulder was chronic 
rotator cuff impingement and tendonitis and rather severe 
trapezius muscle strain.  Very early degenerative arthritis 
and mild loss of motion were also diagnosed.  The examiner 
opined that the appellant would probably continue to have 
bothersome left shoulder pain.  It was opined that the 
appellant had a 20 percent decrease in left shoulder motion.  

VA outpatient records dated between 2002 and 2003 reflect 
that the appellant received treatment for multiple orthopedic 
complaints, including left shoulder disability.  In November 
2002, impingement on range of motion and chronic ache since 
surgery was noted. He was referred for physical therapy for 
left shoulder pain that same month.  The veteran denied 
dislocations of the left shoulder in December 2002.  In 
January 2003, it was recorded that left shoulder range of 
motion had been decreased since surgery in 1955. 

VA radiological studies of the left shoulder in November 2002 
were interpreted as showing normal left glenohumeral 
orientation.  The left acromioclavicular joint appeared to be 
unremarkable.  There was no evidence of acute fracture or 
dislocation on the left.  It was noted that he glenohumeral 
joint space was narrowed.

The veteran was afforded a VA examination in April 2003 
whereupon extensive orthopedic background history was 
reviewed.  He related that his left shoulder hurt at the 
insertion of the deltoid and at the acromioclavicular joint.  
He said that he could move the shoulder, but that it was 
painful at certain ranges of motion.  

On physical examination of the left shoulder, the veteran had 
50 degrees of internal rotation and external rotation was to 
60 degrees.  Abduction was to 170 degrees, flexion was to 170 
degrees and extension was to 35 degrees.  There was an eight-
inch scar from the subacromial area across and below the 
spine of the scapula posteriorly, and down along the medial 
border of the left scapula.  It was reported that the scar 
was well healed and not particularly tender.  Tenderness was 
elicited in the anterior shoulder area and over the 
acromioclavicular joint on the left.  

There was no evident atrophy of the muscles of the shoulder.  
Strength was normal.  A 2+ enlarged left olecranon bursa was 
observed that was cool and not inflamed.  An X-ray of the 
left shoulder disclosed no bony abnormality, but some mild 
arthritic changes at the acromioclavicular joint.  It was 
felt that the degenerative changes would probably not be 
related to the service-connected left shoulder dislocation.

Following examination, a diagnosis of recurrent posterior 
dislocation, left shoulder was rendered.  It was added that 
it was treated by surgery in January 1962 with a good result 
in the prevention of dislocation.  It was commented that the 
veteran did have a mild decrease in range of motion of the 
left shoulder, but had more left shoulder pain than range of 
motion would indicate.  

The examiner stated that "the DeLuca criteria when 
subtracted from the range of motion of the shoulder would 
probably rate the unstable feelings and recurrent bouts of 
pain and fatigability of the left shoulder as equal to 20 
degrees of loss of abduction and internal rotation and 
external rotation of the shoulder."

Legal Analysis

The evidence shows that while the veteran lacks full range of 
motion of the left shoulder, he is clearly able to raise the 
left arm much above shoulder level.  This is evidenced by a 
showing that both flexion and abduction could be achieved to 
at least 170 degrees on most recent VA examination in August 
2003.  The standard range of motion of the shoulder is 180 
degrees of forward elevation (flexion) and abduction, and 
shoulder level is at 90 degrees of abduction or flexion. 38 
C.F.R. § 4.71, Plate I.  

Even subtracting the 20 degrees of motion lost due to DeLuca 
factors, the veteran would be able to achieve flexion and 
abduction well beyond shoulder level.  

Turning to other rating criteria, the veteran is not shown to 
currently experience dislocations of the left shoulder, nor 
have diagnostic studies shown loss of the humeral head, non-
union, fibrous union, or malunion.  

The associated scarring has been observed to be well healed 
and nontender.  

The veteran, thus, does not have the requisite limitation of 
motion for an evaluation in excess of 20 percent under 
Diagnostic Code 5201, nor is a higher evaluation warranted 
under Diagnostic Code 5202 based on dislocations.  The 
veteran does not demonstrate malunion or nonunion of the 
clavicle or scapula, or dislocation of the clavicle or 
scapula, and is not entitled to a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The Board thus finds that the veteran does not meet any of 
the criteria for an increased rating.  38 C.F.R. §§ 4.7, 4.21 
(2004).  The preponderance of the evidence is against the 
veteran's claim for a higher rating for left shoulder 
disability.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for a low back disorder is denied.

Service connection for a stomach disorder is denied.

An increased rating for a left shoulder disorder is denied.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


